DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/11/20 has been entered.  Claims 1, 10, 18 and 22 are amended.  Claims 1- 5, 7- 11, 13- 18 and 20- 23 are pending and being addressed by this Action.
Response to Arguments
Applicant’s amendment to claim 18 obviated the claim objection in the Non-Final Office Action, mailed 6/11/20.  As such the claim objection is withdrawn.
Applicant’s amendment to claims 1, 10 and 18 obviated the rejection under 35 U.S.C. § 112(a) in the Non-Final Office Action, mailed 6/11/20.
Additionally, applicant’s arguments filed 6/11/20 regarding the rejection under 35 U.S.C. § 112(a) in the Non-Final Office Action, mailed 6/11/20 with respect to claim(s) 1, 10 and 18 are not relevant to the new ground of rejection below.  
It is noted that applicant’s arguments filed 3/27/20 with respect to claim(s) 1, 10 and 18 regarding whether varying spiral cuts in a “step-wise manner” taught by Smith et al. (US Pub. No. 2015/0150587 A1 at P. [0056]) (“Smith ‘587”) reads over former claim language regarding tapering continuously are moot since applicant has removed the claim language regarding tapering continuously and since the new ground of rejection below does not rely on Smith ‘587, which was applied in the prior Office Action, mailed 9/27/19.  It is also noted that, in light of applicant’s amendment, which changed the 
Claim Objections
Claim 13 is objected to because of the following informalities:  lines 2- 3 ‘a proximal end to a distal end thereof’ should be amended to - - the proximal end to a distal end thereof - - since the proximal and distal end of the distal segment has already been introduced in claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  10- 11, 13- 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "such that the width is greater at a proximal end of the distal segment than the width at a distal end of the distal, wherein” in lines 5- 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Office is interpreting “the distal” as referring to - - the distal segment - - .  Claims 11, 13- 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 5, 7, 9- 11, 13, 15, 18 and 20- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US Pub. No. 2010/0331776 A1) in view of T.R. Smith (US Pat. No. 3,537,275) (“Smith ‘275”).  Salahieh was cited in the Non-Final Office Action, mailed 3/22/19.

    PNG
    media_image1.png
    528
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    415
    880
    media_image3.png
    Greyscale

Regarding claims 1 and 23, Salahieh discloses a catheter-based delivery device comprising:
a sheath (400, 440, 252) (Figs. 22, 25, 14) (P. [0102] - - steerable outer guide member of guide member 250 comprises any tubular member incorporating a pattern of slots such as tubular member 400 shown in Fig. 22 and tubular member 440 shown in Fig. 25) configured to transfer a rotational force from a proximal end to a distal end thereof (Ps. [0074], [0102], [0104] - - because structural properties of the distal steerable portion of the tubular member include torque transmission upon application of torque at a proximal end, including by being bent by using optional pull wire 262 as shown in Fig. 14, sheath (400, 440, 252) is configured to transfer a rotational force from the proximal end to the distal end), the sheath (400, 440, 252) including a distal segment (254) (Fig. 14 - - distal segment includes bends 254, 258 and extends to exit opening for medical device 260) having a tubular body with a plurality of ribs (R) (See Annotated Fig. 22 - - portions in between adjacent slots 404 are interpreted as ribs) and slots (404, 448) (Figs. 22, 25) defined therein, from a proximal end to a distal end of the distal segment, to provide flexibility to the distal segment (P. [0098] - - slots cut into the tube increase flexibility of the distal steerable portion to allow the steerable portion to be steered), the distal segment further having at least one spine (402, 442, 446) (Figs. 22, 25) that extends in a helical or spiral path about the tubular body from the proximal end to the distal end of the distal segment (Ps. [0112], [0115] - - spines 402, 442, 446 has a spiral shape),
wherein the at least one spine (402, 442, 446) has a width (See Figs. 22, 25)

wherein the torsional stiffness of the distal segment (254) (Fig. 14 - - distal segment includes bends 254, 258 and extends to exit opening for medical device 260) permits a rotational force to be transferred from the proximal end to the distal end thereof without the distal segment (254) (Fig. 14 - - distal segment includes bends 254, 258 and extends to exit opening for medical device 260) twisting relative to a remainder of the sheath (See Fig) (P. [0102] - - pull wire 262 is tensioned and the axial and torsional stiffness of bend 254 is thereby increased such that rotational force is permitted to be transferred from the proximal end of the bend 254 to the distal end of the bend 254 without the bend 254 twisting relative to the remaining straight portion of the sheath, that is to say, the twisting only occurs from bend 254 to the distal end and exit point for the medical device 260);
Salahieh discloses the claimed invention except for:
(claim 1) a spine width that tapers;
(claim 23) wall thickness decreases. 
Smith ‘275 teaches a sheath distal segment (20, 36) (Figs. 1- 3) configured to transfer rotational force from a proximal end to a distal end thereof having at least one spine (30) (Figs. 1- 3) (Col. 3, l. 42- 47)
(claim 1) wherein the at least one spine (30) has a width that tapers from a proximal end to a distal end of the spine such that the width is non-uniform and is greater at the proximal end of the distal segment than the width at the distal end of the 
(claim 23) wherein the distal segment (20, 36) includes a wall thickness from an outer surface to an inner surface thereof, and wherein the wall thickness decreases from the proximal end to the distal end of the distal segment (20, 36) (See Figs. 1- 3) (Col. 3, l. 18- 22; Claim 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the at least one helical spine associated with Salahieh such that it tapers and decreases in thickness from a proximal end to a distal end of the spine and has a greater width at the proximal end than at the distal end, and subsequently has a torsional stiffness that gradually decreases from the proximal end to the distal end of the distal segment because it would provide a proximal end flexible spiral portion more responsive to driving rotation as well as a distal end ring portion having drag or inertia to complete the torque transmission path through the entirety of the distal segment (Smith ‘275 - - Col. 1, l. 64- 
Regarding claim 2, Salahieh in view of Smith ‘275 discloses the apparatus of claim 1, Salahieh further disclosing wherein the distal segment of the sheath (254) (Fig. 14 - - distal segment includes bends 254, 258 and extends to exit opening for medical device 260) is configured to retain a prosthesis (260) (Fig. 14) in a radially compressed state therein (Ps. [0101] - [0102] - - outer guide member 252 in delivery configuration is non-bent and holds a medical device 260; it is noted that guide system 250 shown in Fig. 14 is configured to deliver a therapeutic, diagnostic, interventional, or any other type of medical device 260 intraluminaly to a target location within a body, and as such, medical device 260 is interpreted as a prosthesis that is retained in the distal segment 254 prior to deploying).
Regarding claim 3, Salahieh in view of Smith ‘275 discloses the apparatus of claim 1, Salahieh further disclosing wherein the plurality of ribs and the plurality of slots substantially extend in a radial direction that is perpendicular to a longitudinal axis of the distal segment (See Figs. 1, 5, 22) (P. [0089] - - substantially straight slots are substantially perpendicular to the longitudinal axis).
Regarding claim 4, Salahieh in view of Smith ‘275 discloses the apparatus of claim 1, Salahieh further disclosing that the plurality of ribs and the plurality of slots can extend in a radial direction at an angle relative to the longitudinal axis that is other than substantially 90 degrees, and showing a plurality of ribs and slots extending at an angle appearing slightly less than 90 degrees in Figs. 7a- 7b (Ps. [0080], [0092]), but does not 
Regarding claim 5, Salahieh in view of Smith ‘275 discloses the apparatus of claim 1, Salahieh further disclosing wherein each rib of the plurality of ribs (R) is separated from an adjacent rib of the plurality of ribs (R) by a slot of the plurality of slots (404, 448) (See Annotated Fig. 22).
Regarding claim 7, Salahieh in view of Smith ‘275 discloses the apparatus of claim 1, Salahieh further disclosing wherein the at least one spine (402, 442, 446) (See Fig. 25) comprises two spines (442, 446) (Fig. 25) each extending in a helical or spiral path about the tubular body from the proximal end to the distal end of the distal segment (P. [0115]).
Regarding claim 9, Salahieh in view of Smith ‘275 discloses the apparatus of claim 7, Salahieh further disclosing wherein the two helical spines (442, 446) wrap in a same direction around the tubular body of the distal segment such that the two helical spines (442, 446) do not intersect each other (See Fig. 25).
Regarding claims 10 and 22 in light of the 35 U.S.C. 112(b) rejection above, Salahieh discloses a delivery system for transcatheter delivery of a prosthesis comprising:
a catheter-based delivery device, wherein the delivery device includes a sheath (400, 440, 252) (Figs. 22, 25, 14) (P. [0102] - - steerable outer guide member of guide member 250 comprises any tubular member incorporating a pattern of slots such as tubular member 400 shown in Fig. 22 and tubular member 440 shown in Fig. 25) having a distal segment (254) (Fig. 14 - - distal segment includes bends 254, 258 and extends to exit opening for medical device 260) including a plurality of ribs (R) (See Annotated Fig. 22 - - spaces in between adjacent slots are interpreted as ribs), a plurality of slots (404, 448) (Figs. 22, 25), and at least one helical spine (402, 442, 446) (Figs. 22, 25) (Ps. [0112], [0115] - - spines 402, 442, 446 has a spiral shape); and  
a prosthesis (260) (Fig. 14) configured to be disposed within the distal segment of the sheath (400, 252) in a radially compressed delivery state and configured to return, or to be returned, to an expanded state (See Fig. 14) after deployment from the distal segment of the sheath (Ps. [0101] - [0102] - - outer guide member 252 in delivery configuration is non-bent and holds a medical device 260; it is noted that guide system 250 shown in Fig. 14 is configured to deliver a therapeutic, diagnostic, interventional, or any other type of medical device 260 intraluminaly to a target location within a body, and as such, medical device 260 is interpreted as a prosthesis that is retained in the distal segment 254 prior to deploying).
Salahieh discloses the claimed invention except for:
(claim 10) a spine width that tapers;
claim 22) wall thickness decreases. 
Smith ‘275 teaches a sheath distal segment (20, 36) (Figs. 1- 3) configured to transfer rotational force from a proximal end to a distal end thereof having 
(claim 10) at least one helical spine (30) (Figs. 1- 3) (Col. 3, l. 42- 47) with a non-uniform width that tapers from a proximal end to a distal end of the at least one helical spine (30) such that the width is greater at a proximal end of the distal segment than the width at a distal end of the distal segment, wherein the distal segment (20, 36) has a non-uniform torsional stiffness that gradually decreases from the proximal end of the distal segment (20, 36) to a distal end of the distal segment (20, 36) (See Annotated Figs. 1 and 3 showing the single sleeve 20 engaging driven member 14 and single sleeve 36 engaging driven member 39), wherein the distal segment (20, 36) has a torsional stiffness that gradually decreases from the proximal end to the distal end of the distal segment (20, 36) (Col. 3, l. 25- 41- - similar to applicant’s invention, torsional stiffness gradually decreases from the proximal end (wider spine) to the distal end (thinner spine) of the distal segment; See applicant’s Specification P. [0010] which states that “a non-uniform width of the at least one helical spine may decrease from a proximal end to a distal end of a distal segment of the sheath, such that a torsional stiffness of the distal segment decreases from the proximal end to the distal end of the distal segment”);
(claim 22) wherein the distal segment (20, 36) includes a wall thickness from an outer surface to an inner surface thereof, and wherein the wall thickness decreases from the proximal end to the distal end of the distal segment (20, 36) (See Figs. 1- 3) (Col. 3, l. 18- 22; Claim 7).

Regarding claim 11, Salahieh in view of Smith ‘275 discloses the apparatus of claim 10, Salahieh further disclosing wherein the delivery device is configured such that rotation of the sheath (400, 440, 252) rotates the distal segment (254), and the prosthesis (260) disposed therein, substantially in unison for proper alignment with an anatomy of a treatment site (See Fig. 14) (P. [0102] - - because pull wire 262 is tension when tubular member is in proper position, it is interpreted that the prosthesis (260) is the disposed in the distal segment in preparation to be deployed and rotates, substantially in unison with the distal segment for proper alignment with an anatomy of a treatment site).
Regarding claim 13, Salahieh in view of Smith ‘275 discloses the apparatus of claim 10, Salahieh further disclosing wherein the at least one spine (402, 442, 446) 
Regarding claim 15, Salahieh in view of Smith ‘275 discloses the apparatus of claim 10, Salahieh further disclosing wherein the two helical spines (442, 446) wrap in a same direction around the distal segment of the sheath (400, 442) such  that the two helical spines (442, 446) do not intersect each other (See Fig. 25).
Regarding claims 18 and 21, Salahieh discloses a method of delivering and deploying a prosthesis at a treatment site, the method comprising the steps of:
advancing a delivery system through the vasculature to the treatment site (P. [0101] - - guide system guides and delivers medical device 260 intraluminaly to a target location), the delivery system comprising
a catheter-based delivery device that includes a sheath (400, 440, 252) (Figs. 22, 25, 14) (P. [0102] - - steerable outer guide member of guide member 250 comprises any tubular member incorporating a pattern of slots such as tubular member 400 shown in Fig. 22 and tubular member 440 shown in Fig. 25) having a distal segment (254) (Fig. 14) including a plurality of ribs (R) (See Annotated Fig. 22 - - spaces in between adjacent slots are interpreted as ribs), a plurality of slots (404) (Fig. 22), and at least one helical spine (402, 442, 446) (Figs. 22, 25) (Ps. [0112], [0115] - - spines 402, 442, 446 has a spiral shape), and
a prosthesis (260) (Fig. 14) disposed in the distal segment of the sheath (254) in a compressed delivery state; 

after rotating the delivery device and radially aligning the prosthesis, retracting the distal segment of the sheath to deploy the prosthesis (260) to an expanded deployed state at the treatment site (See Fig. 14).  (Ps. [0101] - [0102] - - outer guide member 252 in delivery configuration is non-bent and holds a medical device 260; it is noted that guide system 250 shown in Fig. 14 is configured to deliver a therapeutic, diagnostic, interventional, or any other type of medical device 260 intraluminaly to a target location within a body, and as such, medical device 260 is interpreted as a prosthesis that is retained in the distal segment 254 prior to deploying).
Salahieh discloses the claimed invention except for:
(claim 18) a spine width that tapers;
(claim 21) wall thickness decreases. 

(claim 18) at least one helical spine (30) (Figs. 1- 3) (Col. 3, l. 42- 47) with a non-uniform width that tapers from a proximal end to a distal end of the spine (30), wherein the distal segment (20, 36) has a non-uniform torsional stiffness that gradually decreases from a proximal end to a distal end of the distal segment of the sheath (20, 36) (See Annotated Figs. 1 and 3 showing the single sleeve 20 engaging driven member 14 and single sleeve 36 engaging driven member 39), wherein the distal segment (20, 36) has a torsional stiffness that gradually decreases from the proximal end to the distal end of the distal segment (20, 36) (Col. 3, l. 25- 41- - similar to applicant’s invention, torsional stiffness gradually decreases from the proximal end (wider spine) to the distal end (thinner spine) of the distal segment; See applicant’s Specification P. [0010] which states that “a non-uniform width of the at least one helical spine may decrease from a proximal end to a distal end of a distal segment of the sheath, such that a torsional stiffness of the distal segment decreases from the proximal end to the distal end of the distal segment”);
(claim 21) wherein the distal segment (20, 36) includes a wall thickness from an outer surface to an inner surface thereof, and wherein the wall thickness decreases from the proximal end to the distal end of the distal segment (20, 36) (See Figs. 1- 3) (Col. 3, l. 18- 22; Claim 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the at least one helical spine associated with Salahieh such that it tapers and decreases in thickness from a 
Regarding claim 20, Salahieh in view of Smith ‘275 discloses the method of claim 18, Salahieh further disclosing wherein the at least one spine (402, 442, 446) comprises two spines (442, 446) each extending in a helical or spiral path about the tubular body (400, 440) from the proximal end to the distal end of the distal segment (See Fig. 25).
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US Pub. No. 2010/0331776 A1) in view of T.R. Smith (US Pat. No. 3,537,275) (“Smith ‘275”) as applied to claims 7 and 13 above, and further in view of Schwartz et al. (US Pat. No. 5,573,520).  Schwartz was cited in the Non-Final Office Action, mailed 3/22/19.

    PNG
    media_image4.png
    415
    717
    media_image4.png
    Greyscale

Regarding claims 8 and 14, Salahieh in view of Smith ‘275 disclose the apparatus of claim 7 and the system of claim 13, but Salahieh in view of Smith ‘275 does not disclose wherein the two helical spines wrap in opposite directions around the distal segment of the sheath such that the two helical spines intersect each other in at least one location.
However, Schwartz teaches a flexible tubular member (20) (Fig. 6) wherein the two helical spines (S1, S2) (See Annotated Fig. 6) wrap in opposite directions around the distal segment of the sheath (20) such that the two helical spines (S1, S2) intersect each other in at least one location (I) (See Annotated Fig. 6).  Wrapping the two helical spines in opposite directions and extending the two helical spines in the same direction both perform the same function of providing a configuration of slots that impact the flexibility, longitudinal stiffness and hoop strength of the tubular member in order to maximize torsional stiffness while retaining satisfactory flexibility without kinking, thereby being able optimally navigate through tortuous vessels (Schwartz - - Col. 8, l. 5- .
Claims 16- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US Pub. No. 2010/0331776 A1) in view of T.R. Smith (US Pat. No. 3,537,275) (“Smith ‘275”) as applied to claim 10 above, and further in view of Liu et al. (US Pub. No. 2015/0305867 A1).  Liu was cited in the Non-Final Office Action, mailed 3/22/19.
Regarding claims 16- 17, Salahieh in view of Smith ‘275 discloses the system of claim 10, but Salahieh in view of Smith ‘275 does not disclose that the prosthesis is  (claim 16) a prosthetic valve (claim 17) a stent-graft.  However, Liu teaches a prosthetic heart valve delivery system including an introducer sheath (2000) (Figs. 58A, 58B) having laser cut slots (2008, 2014) forming a pattern of ribs (2007, 2012) and spines (2010, 2016) wherein the width of the ribs (2007, 2012) can decrease from the proximal end to the distal end of the sheath (2000) to provide greater stiffness near the proximal end and greater flexibility near the distal end of the sleeve (P. [0161]) in order to deliver a prosthesis

(claim 17) wherein the prosthesis is a stent-graft (described, not shown) (P. [0178]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to specify among the therapeutic, diagnostic, interventional, or any other type of medical device that the system associated with Salahieh in view of Smith ‘275 is configured to deliver intraluminaly to a target location within a body as a stented prosthetic valve or a stent-graft because it would constrain during delivery and expand during deployment, a medical device designed to be delivered through a tortuous vasculature (Liu - - P. [0161]).  The motivation for the modification would have been to select a medical device that needs to be intraluminaly delivered without the tubular member kinking or buckling (Liu - - P. [0161]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/K.R/           Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771